194 F.2d 288
Catherine HEIN, Appellant,v.John R. CRANOR, Superintendent of the Washington State Penitentiary at Walla Walla, Washington, Appellee.
No. 13027.
United States Court of Appeals Ninth Circuit.
January 31, 1952.

Appeal from the United States District Court for the Eastern District of Washington, Southern Division; Sam M. Driver, Judge.
James Tynan, Everett, Wash., for appellant.
Smith Troy, Atty. Gen., State of Wash., Jennings P. Felix, Asst. Atty. Gen., Harold J. Hall, Deputy Pros. Atty., Snohomish County, Everett, Wash., for appellee.
Before DENMAN, Chief Judge, and HEALY and ORR, Circuit Judges.
PER CURIAM.


1
The order is affirmed on the Findings of Fact and Conclusions of Law and on the opinion of the district court.